Citation Nr: 0721031	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for right shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1948, plus he had Recognized Guerilla Service and 
was a member of the Regular Philippine Army.  He is the 
recipient of a Purple Heart.

This matter is on appeal from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Right shoulder impingement syndrome was not manifest 
during service.

2.  Right shoulder impingement syndrome was not identified 
for many years after service separation and is unrelated to 
service. 

3.  Right shoulder impingement syndrome is unrelated to 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Right shoulder impingement syndrome was not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110,  1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).

2.  Disability due to right shoulder impingement syndrome is 
not proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The veteran contends, in essence, that he developed right 
shoulder impingement syndrome as a result of a service-
connected gunshot wound to the right arm.  

Service medical records reflect that the veteran was treated 
in August 1945 for a gunshot wound to the right arm.  The 
wound was described as superficial and he was sutured.  He 
was hospitalized for a period of time but the evidence does 
not show that that wound became infected or that it was 
debrided.    

The veteran filed a claim for gunshot wound residuals in 
November 1976.  A March 1977 VA examination revealed a scar 
on the postero-lateral aspect of the middle third of his 
right arm.  There was no limitation of motion of the right 
shoulder or right elbow, and muscle bulk in the right arm was 
unimpaired.  The RO granted service connection for residual 
scarring of the gunshot wound and surgery and an injury to 
Muscle Group VI.

Over the years, the veteran has applied for a higher rating 
for his right arm disability on several occasions.  As a 
result, he has undergone multiple VA examinations and 
numerous VA clinical records are associated with the claims 
file.  While the evidence reflects that he has complained of 
right shoulder pain since as early as 1992, it was considered 
part of his right arm disability and the rating was increased 
to 10 percent.  A 1998 MRI apparently showed a right shoulder 
impingement.  

Even assuming shoulder pathology as early as 1992, the Board 
emphasizes the multi-year gap between discharge from military 
service (1948) and initial reported complaints related to 
right shoulder pain in 1992 - over a 40-year gap.  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Ultimately, in August 2004, he underwent right shoulder 
arthroscopy and anterior acromioplasty for right shoulder 
impingement.  However, no examiner has indicated that there 
is a nexus between the veteran's right shoulder impingement 
and active duty.  Therefore, the evidence does not support a 
claim for direct service-connection.  

As an aside, the Board is cognizant of the veteran's 
exemplary service.  However, to the extent that the veteran 
may be claiming these conditions as a result of combat, the 
Board notes that the provisions of 38 U.S.C.A. § 1154 do not 
obviate the requirement that a veteran must submit medical 
evidence of a causal relationship between his current 
condition and service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  It is in this regard that the preponderance 
of the evidence weighs against the veteran's case.

Indeed, the veteran primarily maintains that his right 
shoulder disorder is caused by his service-connected gunshot 
wound to the right arm.

In an October 2002 VA examination, undertaken with regard to 
a claim for an increased rating, the veteran complained 
primarily of right shoulder problems.  It was noted that he 
had been treated for right shoulder impingement syndrome.  
After a physical examination, the diagnoses included 
status/post gunshot wound right upper extremity, fleshy in 
nature, with only minor injury to the triceps muscle, and 
degenerative joint disease right shoulder with impingement 
syndrome.  The examiner concluded:

It is the opinion of this medical 
examiner that the arthritic changes in 
the right elbow and right shoulder have 
no relation whatsoever to the fleshy 
gunshot wound sustained by this veteran 
in World War II.  It is my opinion that 
these conditions would have occurred 
regardless of whether a gunshot wound had 
been sustained halfway between these two 
joints.  The gunshot wound was fleshy in 
nature and is not expected to cause any 
permanent residuals.  Veteran, in fact, 
only experiences minor pain at the injury 
site.  It is difficult to determine 
whether it is slightly tender scar tissue 
in nature or mild muscle tenderness.  It 
is the opinion of this medical examiner 
that all the veteran's pain is 
essentially coming from the right 
shoulder, which is not felt to be related 
to the gunshot wound at all.

An obvious reading of the examiner's report is that the 
veteran's right shoulder impingement syndrome was not related 
to a service-connected gunshot wound to the right arm.  

In assigning high probative value to this report, the Board 
notes that the examiner reviewed the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
she misstated any relevant fact.  

In May 2004, the veteran submitted correspondence construed 
to be a separate claim for right shoulder impingement 
syndrome.  Outpatient treatment records reflect on-going 
complaints of right shoulder pain and treatment for 
impingement syndrome and rotator cuff syndrome.  As noted 
above, he underwent a right shoulder arthroscopy and anterior 
acromioplasty in August 2004.  

In support of his claim, the veteran submitted a statement 
dated in May 2005 from a private osteopathic doctor.  He 
complained of on-going right shoulder and right upper arm 
pain in the area of the gunshot wound.  A past medical 
history of right shoulder impingement syndrome in 2002, and 
right shoulder arthroscopy and anterior acromioplasty in 
August 2004 was given.  After a physical examination, the 
doctor related:

Pt has a history of GSW [gunshot wound] 
to the R upper arm during WWII combat.  
It appears that this is related to the R 
shoulder pain that this patient is also 
exhibiting currently.  It is my opinion 
that the R shoulder pain is associated 
with the GSW previously note.

Although supportive of the veteran's claim, the Board is 
inclined to give this statement less probative weight.  
First, there is no evidence to indicate that the private 
doctor reviewed the veteran's claims file.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  

Next, the Board finds the statements to be somewhat 
ambivalent.  At first, the doctor relates that "it appears" 
that the veteran's right shoulder pain is related to a 
gunshot wound, and in the next sentence affirmatively renders 
an opinion that the right shoulder pain "is associated" 
with the gunshot wound.  While not dispositive, this suggests 
an uncertainty on the part of the doctor.  

Further, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  Dolan v. Brown, 9 Vet. App. 358 (1998).  
In this case, the private doctor offered no additional 
rationale or basis for his opinion.  Therefore, for the 
reasons stated above, the Board finds that this evidence to 
be of lesser probative value.  

In a January 2007 VA medical opinion, undertaken to 
specifically address the secondary claim, the reviewing 
physician noted that he had reviewed the private medical 
records, service medical records, and VA records.  When asked 
specifically  to address whether the veteran's claimed right 
shoulder impingement was related to his service-connected 
residuals of a gunshot wound to the right arm with injury to 
MG VI, the physician remarked:

It is less likely than not (less than 
50/50 probability) that the present right 
shoulder condition is caused by or a 
result of GSW injury, surgery right arm 
with injury to MG VI.  

With respect to the rationale, the examining physician noted:

Review of the records show that the 
injury obtained while in service is a 
superficial injury to muscle group 6 or 
triceps muscle which is not very likely 
to cause a shoulder impingement syndrome.  
Injury of MG VI would more likely affect 
the range of motion of the elbow and not 
the shoulder.

OTHER COMMENTS:  3-1-77 no LOM 
[limitation of motion] on the right 
shoulder or elbow
Xray done 1992, normal right shoulder
MRI done consistent with impingement 
syndrome. Inflammation of the shoulder 
with some fluid. Rotation cuff, intact.

The Board places greater probative value on the January 2007 
VA examiner's opinion, as it was based on a review of the 
claims file and supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators . . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the physician reviewed the 
veteran's claims file, including the medical evidence in 
support of his claim, before determining that the veteran's 
right shoulder impingement was unrelated to a service-
connected gunshot wound.

In addition, the Board has considered the veteran's 
statements asserting a relationship between his right 
shoulder disorder and service-connected gunshot wound 
residuals.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA clinical records, 
the private doctor's records, and the VA examination report 
and medical opinion, in light of the applicable law, and 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of medical evidence 
fails to support the veteran's claim, the Board is unable to 
grant the benefit sought. 

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In August 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide dates of medical treatment, 
statements from persons who knew him and knew of his 
disability, employment physicals, pharmacy records, insurance 
examinations, etc.  

He was informed that VA would attempt to obtain relevant 
records from federal agencies, including from the military, 
VA, and the Social Security Administration.  He was told that 
VA would provide a medical examination or get a medical 
opinion if it was necessary to decide the claim.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
March 2007 letters, the RO provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in January 2007.  In 
addition, the Board has considered a VA examination dated in 
October 2002 also addressing the issue and the private 
doctor's statement dated in May 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for right shoulder impingement syndrome is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


